DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s amendment filed on 02/07/2022. Claims 1-20 are pending in the office action.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive as the follow:
Applicant’s position:
Accordingly, Nakayama discloses two charging stages: a CC charge stage anda
CV charge stage. However, Nakayama does not teach at least “the initial-stage
charging current is a maximum tolerable charging current of the battery determined
according to charging configuration information of the battery” as recited in claim 1
(emphasis added).
Furthermore, Nakayama discloses “[t]he charging current Icc for the constant
current chart (CC charge), the limit voltage V_lim for the constant current charge (CC
charge) read from the nonvolatile memory for the memory 719” (col. 24, lines 29-34).
Nakayama further discloses “the value of the charging current Icc for the constant
current charge (CC charge) may be stored in the memory area of the nonvolatile
memory for the memory 719 in advance” (col. 24, lines 38-41). According to Nakayama, the values of the Icc and V_lim are stored in the memory in advance rather than

claim 1.
Therefore, Nakayama does not teach “in an initial stage, charging a battery with an initial-stage charging current, until a charge state of the battery satisfies a preset condition, wherein the initial-stage charging current is a maximum tolerable charging current of the battery determined according to charging configuration information of the battery; and in a subsequent stage after the initial stage, charging the battery with a subsequent-stage charging current, wherein the subsequent-stage charging current is determined according to the charging configuration information and is smaller than the maximum tolerable charging current” as recited in claim 1.

Examiner position:
Examiner respectfully disagrees with Applicant’s position 
First of all, Applicant is directed to fig 1 and fig. 2, provide different battery configurations i.e., series connection and parallel connection and also see fig. 3, voltage and current detection units to detect current flow through battery.
Secondly, Applicant is directed to Nakayama’s col. 6, ll. 10-13, recited “the semiconductor integrated circuit is capable of being supplied with current information generated from a current detection unit which detects a current of the battery” and col. 6, ll. 15-25, recited “the semiconductor integrated circuit is equipped with a memory function … the memory function is capable of storing the relationship between a full charge capacity (Qmax) of the battery and an internal resistance deterioration coefficient of the battery”, also directed to col. 6, ll. 62-67, recited “the correcting function is supplied with the comparison output signal outputted from the comparison 
Next, fig. 7 and fig. 8 shows the value of charging capacity and internal resistance is updated in which stored in the memory function and that can be used to output signal for next time charging and set as a maximum tolerable charging current.
Next, fig. 9, show there are two stages of charging process, first/initial charging stage with constant current (Icc) as show maximum current value which is determined at pre-discharge start state of charge SOC_ini and the second charging stage with constant voltage have the current values is smaller than initial charging stage Icv. 
Thus, Nakayama read on “in an initial stage, charging a battery with an initial-stage charging current, until a charge state of the battery satisfies a preset condition, wherein the initial-stage charging current is a maximum tolerable charging current of the battery determined according to charging configuration information of the battery; and in a subsequent stage after the initial stage, charging the battery with a subsequent-stage charging current, wherein the subsequent-stage charging current is determined according to the charging configuration information and is smaller than the maximum tolerable charging current” as recited in claim 1.
Therefore, Nakayama read on all the limitations recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al., (U.S. Pat. 9,846,201).
With respect to claims 1, 8, and 15: Nakayama discloses a battery charging method applied to a terminal (‘201, fig. 2, shows battery terminals), comprising: 
in an initial stage, charging a battery with an initial-stage charging current, until a charge state of the battery satisfies a preset condition, wherein the initial-stage charging current is a maximum tolerable charging current of the battery determined according to charging configuration information of the battery (‘201, fig. 9-10, SOC_ini, initial-stage charging current, Icc is a maximum tolerable charging current of the battery and col. 22, line 65- col. 23, line 3); and 


With respect to claims 2, 9, and 16: Nakayama discloses the battery charging method according to claim 1, wherein the charging configuration information of the battery comprises: information of a charging chip, information of a battery cell, and information of a battery protection board; and determining the initial-stage charging current according to the charging configuration information of the battery (‘201, fig. 1, battery control IC 703, fig. 3, information of battery,  col. 9, line 64 – col. 10, line 12, and also fig. 2, battery configuration) comprises: 
determining, according to the information of the charging chip, the information of the battery cell, and the information of the battery protection board, a maximum tolerable current value of the charging chip, a maximum tolerable current value of the battery cell, and a maximum tolerable current value of the battery protection board (‘201, fig. 4, Qmax, internal resistance operation, current based SOC_I operation); and 
determining a minimum value among the maximum tolerable current value of the charging chip, the maximum tolerable current value of the battery cell, and the maximum tolerable current value of the battery protection board, to be the initial-stage .
Allowable Subject Matter
Claims 3-7, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 3, 10, 17 and/or claims 5, 12, 19 is/are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior of record does not teach the following limitation/features, comprise:
 
As per claims 3, 10, and 17: wherein the charging configuration information further comprises charging count information; when the charging count information indicates that a charging count is cleared, the preset condition is that a charge amount of the battery reaches a specified charge amount threshold, wherein the specified charge amount threshold is determined according to a maximum charge amount, and a maximum tolerable charging duration in which the battery can be charged with the maximum tolerable charging current; and when the charging count information indicates that the charging count is not cleared, the preset condition is that a charging duration reaches the maximum tolerable charging duration.

As per claims 5, 12, and 19: further comprising: monitoring a surface temperature of the terminal, and reducing a present charging current when the surface temperature of the terminal reaches a specified temperature threshold, wherein the specified .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851